Order entered November 18, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00775-CV

                           IN RE THERESA BARNETT, Relator

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC10-00136

                                          ORDER
       Before the Court is relator’s letter of November 13, 2013, requesting a refund of filing

fees. We treat relator’s letter as a motion. We DENY the motion.



                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE